Citation Nr: 1443773	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  07-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ), to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 2005.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a travel board hearing in September 2009, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2013).  

In October 2009, the Board remanded the issues for VA examinations and opinions concerning the nature and etiology of the Veteran's knees, jaw, and left elbow.  The appeal has been returned to the Board for further adjudication.  

Records contained in the Veteran's electronic file, to include Virtual VA and the Veteran's Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran has a bilateral knee condition that had its onset during active service or is otherwise related to active service.  

2.  The evidence of record supports a finding that the Veteran has a jaw condition that had its onset during active service or is otherwise related to active service.  

3.  The Veteran does not have a currently diagnosed disability of the left elbow.  

CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral knee condition was incurred in or aggravated during active service.  38 U.S.C.A. § 1110, 5017 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a jaw disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

3.  The Veteran does not have a left elbow disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in a letter dated June 2005.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA conducted examinations in September 2005 and December 2011, with medical opinions obtained, and VA opinions on December 6, 2012 and December 15, 2012.  The Board finds that these examinations and opinions are adequate for adjudication purposes.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more following service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known medical causation.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2012); 38 C.F.R. § 3.317 (2013).  If signs or symptoms have been medically attributed to a diagnosed, rather than undiagnosed, illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2013).  

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2013).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  

Bilateral Knee Disability

The Veteran contends he has a bilateral knee disability that was incurred in service as a result of his duties as a paratrooper.  He alleges that he began to have knee pain during service and while climbing stairs, and that he has had symptoms since that time.  

Service treatment records show that beginning in March 2002 the Veteran reported on five medical history questionnaires that he experienced pain in both knees during exercise.  A March 2002 treatment note reflects that the Veteran was diagnosed and treated for chondromalacia patella.  

At a September 2005 VA pre-retirement examination the Veteran reported gradual onset of bilateral knee pain with mild discomfort when climbing stairs and that he used self-prescribed knee supports.  X-rays showed the right knee was normal and the left knee had no degenerative changes.  The physician diagnosed retropatellar pain syndrome.  

At a December 2011 VA examination the Veteran reported having problems with both knee joints for some time, and the left knee was particularly painful when climbing stairs.  He reported that as a paratrooper he experienced many minor knee injuries for which he did not seek treatment.  On physical examination there was pressure pain over the patellar groove on both sides.  Extension and flexion were from 0-120 degrees with pain.  After three repetitions there was no pain intensification, functional deficits, or early fatigue.  Radiography showed beginning arthrosis of the patellar apex with osteophyte formation.  The examiner diagnosed beginning bilateral retropatellar arthrosis.  Based on that diagnosis, a VA opinion was requested.  

A December 2012 VA examiner opined the Veteran's bilateral knee condition was less likely than not incurred in or caused by an in-service injury.  However, the rationale to support the opinion provided that based on the historic findings and diagnosis of bilateral retropatellar arthritis at the December 2011 VA examination, it was at least as likely as not incurred in or caused by an in-service injury.  The opinion and rationale are inconsistent, and as a result another opinion was requested to reconcile the inconsistency.  

A January 2014 examiner opined that the Veteran's bilateral knee arthritis was less likely than not incurred in or caused by an in-service injury.  The rationale provided was that the Veteran was 48 years of age at the time of the VA examination and his complaints of pain during service were consistent with overuse.  The examiner went on to state that there was no evidence of degenerative arthritis of the knees in service, and that joint degenerative changes are age related but can be secondary to wear and tear, although there is no evidence of wear and tear arthritis of the Veteran's knees.  

However, the Board finds the January 2014 opinion inadequate and to have little probative value given that contrary to the January 2014 VA examiner's opinion, the totality of the evidence shows a consistent history of bilateral knee problems in and since service and wear and tear of the Veteran's knees in service.  Turning to the evidence in support of the claim, the Board notes that the Veteran served as a paratrooper and sustained many minor injuries to his knees.  His service treatment records show several complaints of knee pain with exercise and stair climbing, likely due to overuse and wear and tear from parachute jumps and physical fitness activities.  He has credibly asserted consistent problems with his knees in and since service, and significantly, the Veteran is service-connected for degenerative joint disease of the hip as a result of his repeated parachute jumps during service, which is the same repetitive injury that he asserts has caused his bilateral knee disability.   

In summary, the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran's bilateral knee disability had its onset during service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Jaw Disability

The Veteran contends that he has a jaw disability that had its onset in service, and symptoms that have persisted since service.  

Service treatment records show that in August 2005 the Veteran sought treatment for popping, clicking, pain, and locking of the temporomandibular joint (TMJ), that had persisted for 10 years.  The dental examiner diagnosed episodic jaw soreness.  

At a September 2005 VA pre-retirement examination, the Veteran complained of pain in his left joint with audible cracking when chewing.  On examination the Veteran was found to have palpable crepitus with mastication around the left temporomandibular joint.  The diagnosis was episodic left TMJ soreness of uncertain etiology.  

An August 2007 post-service treatment note shows the Veteran sought treatment for TMJ tenderness, pain, popping, clicking, and cracking in his left jaw.  The examiner provided an impression for a soft night guard and instructed the Veteran to follow-up with a dentist for ongoing treatment.  

At a December 2011 VA examination the Veteran reported TMJ pain symptoms since 1995.  He had mild improvement with a soft night guard, which he wore until 2010 when the relief became inadequate and the symptoms worsened.  He reported a noticeable cracking and rubbing sound when he opens his mouth, and TMJ pain on the left side awakens him at night.  On examination there was pain on both sides when opening the mouth, with greater pain on the left, insufficient muscle tone in the mouth opening particularly on the left side, and on palpation, there was profound tenderness in the extraoral region tender joint capsule region on the left side as well as of the M. temporalis particularly on the left side.  The examiner diagnosed cranio-mandibular dysfunction of medium extent.  The examiner recommended manual physiotherapy and a protrusive relaxation splint.  

A December 2012 VA examiner opined that the Veteran's claimed jaw disability was less likely than not incurred in or caused by an in-service injury.  The rationale provided was that the service medical records showed one complaint of jaw clicking or popping in August 2005, and there was no documentation of dental trauma to the joint.  

The Board finds the December 2012 nexus opinion inadequate given that the examiner relied on an inaccurate factual predicate. The examiner indicated that there was only one complaint of  jaw clicking in service; however, the August 2005 treatment note indicates that the problem had been ongoing for 10 years. Moreover, the September 2005 pre-retirement examination noted the symptoms and diagnosed episodic TMJ, and the examiner does not address this evidence.

Given the lack of probative value in the December 2012 nexus opinion,  the Board turns to the remaining evidence of record to determine if service connection can be awarded. Review of the evidence shows that the Veteran was diagnosed with left TMJ in service, that he reported 10 years of symptomatology in service, and that this symptomatology has continued since service. The Board finds the Veteran to be competent and credible in his account of the onset of jaw pain, his use of a soft night guard for 10 years during service, and his symptoms of pain, clicking, and popping that have persisted.  Further, the Veteran has been found to have intense pain-induced restriction of the left TMJ and he has a current diagnosis of cranio-mandibular dysfunction and TMJ, diagnoses related to his diagnoses in service.  

Given the probative evidence of record, the Board finds that resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran's jaw disability had its onset during service.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Elbow Disability

The Veteran contends that he has a left elbow disability as a result of military service.  

Service treatment records show that during a periodic medical evaluation, the Veteran complained of left elbow locking.  There is no treatment for, or diagnosis of, a left elbow condition shown in the service treatment records.  

At a VA pre-retirement examination the Veteran reported occasional locking of the left elbow when picking up heavy objects.  On examination the Veteran had full range of motion, and his muscle strength and coordination were symmetric and equal bilaterally.  The diagnosis given was history of intermittent locking of left elbow without objective evidence of disease.  

At a December 2011 VA examination the Veteran reported he had minor damage to his elbows as a result of paratrooper duties and that he never sought treatment for it.  He stated he had a dull pain in the left elbow, sharp pain when picking up weighty objects, and joint locking.  On examination the Veteran had extension and flexion to 140 degrees, and supination/pronation to 90 degrees.  The end of range of motion was painful.  After repetitive testing there was pain intensification, early fatigue, and functional deficits.  Radiograph and sonograph images of the left elbow showed no abnormalities.  No diagnosis was provided.  

A December 2012 VA examiner opined that there is no medical evidence found to support a diagnosis of the left elbow.  

In light of the above, the Board finds that service connection for a left elbow disability must be denied.  This is so because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Further, while pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection, on either a direct or secondary basis, may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific disability of the left elbow his claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding that the Veteran's claim must be denied due to the absence of a diagnosed disability, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a currently diagnosed left elbow disability.  Rather, he has asserted only that he continues to experience pain in this joint due to his paratrooper experiences.  As such, the Veteran has presented no lay evidence of a currently diagnosed disability.  

Service connection for a left elbow disability has also been considered under the provisions governing service connection for an undiagnosed illness based on service in Southwest Asia.  Initially, with regard to this claim, the Board notes that the Veteran's theory of entitlement has consistently been that his left elbow joint pain is due to his experiences as a paratrooper in service. Nonetheless, the December 2012 VA examiner opined that the Veteran's claimed left elbow condition was less likely than not caused by environmental exposures in Southwest Asia.  The rationale provided was that there was no chronic disability pattern found in the Veteran's left elbow that would indicate a multisystem undiagnosed condition.  The Board finds this opinion to be adequate and probative. Additionally, it is not contradicted by any other evidence of record. Accordingly, the Board finds the Veteran is not shown to have a chronic disability of the left elbow that results from an illness or combination of illnesses manifested by joint pain.  

Based on the evidence of record, the Board finds that service connection is not warranted for a left elbow disability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for arthritis of the bilateral knees, is granted.  

Entitlement to service connection for a jaw disability, is granted.  

Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness, is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


